EXHIBIT 10.5
 
MSC INDUSTRIAL DIRECT CO., INC.
2005 OMNIBUS EQUITY PLAN


RESTRICTED STOCK AWARD


 
MSC INDUSTRIAL DIRECT CO., INC. (the “Company”), hereby grants to [ASSOCIATE
NAME] (the “Participant”) under the MSC Industrial Direct Co., Inc. 2005 Omnibus
Equity Plan (the “Plan”) a Restricted Stock Award (the “Award”), pursuant to and
evidencing the grant thereof by the Compensation Committee of the Board of
Directors of the Company on October ___, 2009 (the “Award Date”) with respect to
[# SHARES] shares of the Class A common stock, par value $.001 per share (the
“Stock”), of the Company (the “Shares”), all in accordance with and subject to
the following terms and conditions:
 
1.           Definitions.                                Capitalized terms used
but not defined herein shall have the meaning given to such terms in the Plan.
 
2.           Restrictions.  Subject to Sections 5, 6 and 10 below, the
restrictions on the applicable percentage of Shares shall lapse, and the
applicable percentage of Shares shall vest, on each “Vesting Date” in accordance
with the following schedule, provided that the Participant remains an associate
of, or in the service of, the Company (or a subsidiary or affiliate) during the
entire period (the “Restriction Period”) commencing on the Award Date and ending
the applicable Vesting Date:
 
Vesting Date
Percentage of Shares Vested
October ___, 2012
50%
October ___, 2013
75%
October ___, 2014
100%



 
3.           Voting and Dividend Rights.  Upon the earlier of (i) issuance of
the certificate or certificates for the Shares in the name of the Participant or
(ii) book entry recordation of the grant by the Company’s transfer agent as
provided in Section 11 hereof, the Participant shall thereupon be a shareholder
with respect to all the Shares represented by such certificate or certificates
and shall have the rights of a shareholder with respect to such Shares,
including the right to vote such Shares and to receive all dividends and other
distributions paid with respect to such Shares.  Dividends, if any, declared by
the Company during a calendar year with respect to such Shares shall be paid to
the Participant no later than the end of the calendar year in which the
dividends are declared, or, if later, the fifteenth (15th) day of the third
(3rd) month following the date such dividends are declared.
 

--------------------------------------------------------------------------------


 
4.           Transfer Restrictions; Forfeitures.  This Award and the Shares
(until they become unrestricted pursuant to the terms hereof) are
non-transferable and may not be assigned, pledged or hypothecated and shall not
be subject to execution, attachment or similar process.  Upon any attempt to
effect any such disposition, or upon the levy of any such process, the Award
shall immediately become null and void and the Shares shall be forfeited.
 
5.           Termination of Employment or Provision of Services by Reason of
Death, Disability or Retirement.  If the Participant’s employment with or
provision of services for the Company and its Affiliates terminates by reason of
death, Disability or Retirement, the restrictions to the Shares shall forthwith
terminate.
 
6.           Other Termination of Employment or Provision of Services.  If the
Participant’s employment or provision of services is terminated for any reason
other than death, Disability or Retirement, the Participant shall be obligated
to redeliver such Shares that are still restricted prior to termination to the
Company immediately and the Company shall pay to the Participant, in redemption
of such restricted Shares, the amount equal to the price paid (if any) by the
Participant for such Shares.
 
7.           Election Under Section 83(b). No later than 30 days after the date
of grant of the Shares hereunder, Participant may make an election to be taxed
upon such award under  Section 83(b) of the Internal Revenue Code of 1986, as
amended  (the “Code”).  If the Participant makes a Section 83(b) election  with
respect to the Shares granted hereunder, he or she shall provide a copy thereof
to the Company within ten days of the filing of such election with the Internal
Revenue Service and shall satisfy all then applicable Federal, state or local
withholding tax obligations arising from that election in accordance with
Section 8 below.  The Participant should consult his or her own tax advisor for
information concerning the tax consequences of the grant of an Award, the filing
of a Section 83(b) election and the lapse of restrictions with respect to the
Shares.
 
8.           Withholding Taxes.  No later than the date as of which an amount
first becomes includible in the gross income of the Participant for Federal
income tax purposes with respect to any Award under the Plan, the Participant
shall make arrangements satisfactory to the Company regarding the payment of,
any Federal, state, local or foreign taxes of any kind required by law to be
withheld with respect to such amount. Unless the Participant elects, with
respect to each particular vesting event, to satisfy his or her withholding
obligation with a cash payment in accordance with rules established by the
Administrator, the Participant shall be deemed to have, and by his or her
signature hereto hereby does, instruct the Company to satisfy his or her
withholding obligations with Stock that is part of the Award that gives rise to
the withholding requirement.  Changes to this instruction to pay withholding
obligations in Stock (i.e., to make arrangements to pay withholding obligations
in cash) can only be made during the “trading window” prior to the vesting event
under the Company’s Insider Trading Policy.  The obligations of the Company
under the Plan shall be conditional on such payment or arrangements, and the
Company, its Subsidiaries and its Affiliates shall, to the extent permitted by
law, have the right to deduct any such taxes from any payment otherwise due to
the Participant. The Administrator may establish such procedures as it deems
appropriate for the settlement of withholding obligations with Stock or cash.  A
Participant should consult his or her own tax advisor for more information
concerning the tax consequences of the grant of an Award.
 
2

--------------------------------------------------------------------------------


 
9.           Death of Participant.  If any of the Shares shall vest upon the
death of the Participant, they shall be registered in the name of the estate of
the Participant unless the Company shall have theretofore received in writing a
beneficiary designation, in which event they shall be registered in the name of
the designated beneficiary.
 
10.         Change in Control. Upon any Change in Control as provided under the
Plan, and otherwise subject to the Plan, any restrictions applicable to Shares
covered hereunder shall lapse and such Shares shall become free of restrictions
and fully vested and transferable and shall be otherwise subject to the Plan.
 
11.         Issuance of Shares.  The Shares will be initially evidenced by a
book entry record maintained by the Company’s transfer agent.  Once the Shares
have vested, physical share certificates (less those needed for withholding
taxes) may be issued upon the Participant’s written request to the transfer
agent or Plan Administrator.  The Company may place on the certificates
representing the Shares such legend or legends as the Company may deem
appropriate and the Company may place a stop transfer order with respect to such
Shares with the transfer agent(s) for the Shares.
 
12.         Effect of Amendment of Plan.  No discontinuation, modification, or
amendment of the Plan may, without the express written consent of the
Participant, adversely affect the rights of the Participant under this Award,
except as expressly provided under the Plan.
 
This Restricted Stock Award Agreement (the “Agreement”) may be amended as
provided under the Plan, but except as provided thereunder any such amendment
shall not adversely affect Participant’s rights hereunder without Participant’s
consent.
 
13.         No Limitation on Rights of the Company.  The grant of this Award
shall not in any way affect the right or power of the Company to make
adjustments, reclassifications, or changes in its capital or business structure
or to merge, consolidate, dissolve, liquidate, sell, or transfer all or any part
of its business or assets.
 
14.         Compliance with Applicable Law.  Notwithstanding anything herein to
the contrary, the Company shall not be obligated to cause to be issued or
delivered any certificates for Shares, unless and until the Company is advised
by its counsel that the issuance and delivery of such certificates is in
compliance with all applicable laws, regulations of governmental authority, and
the requirements of any exchange upon which Shares are traded.  The Company
shall in no event be obligated to register any securities pursuant to the
Securities Act of 1933 (as now in effect or as hereafter amended) or to take any
other action in order to cause the issuance and delivery of such certificates to
comply with any such law, regulation or requirement.  The Company may require,
as a condition of the issuance and delivery of such certificates and in order to
ensure compliance with such laws, regulations, and requirements, that the
Participants make such covenants, agreements, and representations as the
Company, in its sole discretion, considers necessary or desirable.
 
3

--------------------------------------------------------------------------------


 
15.         Agreement Not a Contract of Employment or Other Relationship.  This
Agreement is not a contract of employment, and the terms of employment of the
Participant or other relationship of the Participant with the Company or any of
its subsidiaries or affiliates shall not be affected in any way by this
Agreement except as specifically provided herein.  The execution of this
Agreement shall not be construed as conferring any legal rights upon the
Participant for a continuation of an employment or other relationship with the
Company or any of its subsidiaries or affiliates, nor shall it interfere with
the right of the Company or any of its subsidiaries or affiliates to discharge
the Participant and to treat him or her without regard to the effect which such
treatment might have upon him or her as a Participant.
 
16.         Notices.  Any notice or other communication required or permitted
hereunder shall be in writing and shall be delivered personally or sent by
certified, registered, or express mail, postage prepaid, return receipt
requested, or by a reputable overnight delivery service.  Any such notice shall
be deemed given when received by the intended recipient.
 
17.         Governing Law.  Except to the extent preempted by Federal law, this
Agreement shall be construed and enforced in accordance with, and governed by,
the laws of the State of New York without regard to the principles thereof
relating to the conflicts of laws.
 
18.         No Rights to Continued Employment.  Nothing contained in the Plan
shall give any associate the right to be retained in the employment or service
of the Company or any of its subsidiaries or affiliates or affect the right of
any such employer to terminate the Participant.  The adoption and maintenance of
the Plan shall not constitute an inducement to, or condition of, the employment
or service of the Participant.  The Plan is a discretionary plan, and
participation by the Participant is purely voluntary.  Participation in the Plan
with respect to this Award shall not entitle the Participant to participate with
respect to any other award.  Any payment or benefit paid to the Participant with
respect to this Award shall not be considered to be part of the Participant’s
“salary,” and thus, shall not be taken into account for purposes of determining
the Participant’s termination indemnity, severance pay, retirement or pension
payment, or any other employee benefits, except to the extent required under
applicable law.
 
19.         Receipt of Plan.  The Participant acknowledges receipt of a copy of
the Plan, and represents that the Participant is familiar with the terms and
provisions thereof, and hereby accepts this Award subject to all the terms and
provisions of this Agreement and of the Plan.  The Participant hereby agrees to
accept as binding, conclusive and final all decisions or interpretations of the
Administrator with respect to any questions arising under this Agreement or the
Plan.
 
20.         Other Terms and Conditions.  The foregoing does not modify or amend
any terms of the Plan.  To the extent any provisions of the Agreement are
inconsistent or in conflict with any terms or provisions of the Plan, the Plan
shall govern.
 
 
4

--------------------------------------------------------------------------------


 
 
IN WITNESS WHEREOF, this Agreement has been duly executed as of
___________________.
 
MSC Industrial Direct Co., Inc.                   








I have read, understand and agree to abide by the terms of this Agreement, the
Plan and the Associate Confidentiality, Non-Solicitation and Non-Competition
Agreement that I entered into with the Company dated as of
                                                   , 200       (the “Associate
Agreement”).  I hereby acknowledge that the grant of Shares pursuant to this
Agreement is consideration for my entering into and complying with the Associate
Agreement.  I understand this Agreement, the Plan and the Associate Agreement
control in all respects the terms and conditions of the Award granted to me.
 
In addition, in accordance with the Company’s Executive Incentive Compensation
Recoupment Policy (the “Policy”), a copy of which I acknowledge having received
and which I have reviewed and understand, I agree to the following:
 
(i)          I agree, upon demand by the Company, to forfeit, return or repay to
the Company any or all of the “Award Benefits and Proceeds” if the Company
determines that I engaged in Misconduct that caused or partially caused the need
for a significant restatement of financial results, other than as a result of a
change in accounting principles (a “Restatement”).  “Misconduct” shall mean a
knowing violation of SEC rules and regulations or Company policy, as determined
by the Board or the Compensation Committee of the Board in its sole and absolute
discretion.
 
(ii)         I agree, upon demand by the Company, to forfeit, return or repay to
the Company any or all of the “Award Benefits and Proceeds” if I breach or
violate any of the terms of the Associate Agreement (which also shall mean any
future Associate Agreement) following the termination of my employment with the
Company.
 
“Award Benefits and Proceeds” shall mean (a) to the extent that the Award has
not fully vested, all of my remaining rights under the Award, (b) to the extent
that all or any part of the Award has vested and I continue to hold shares that
vested, any such shares, and (c) to the extent that all or any part of the Award
has vested and I have disposed of shares that vested under the Award, any net
proceeds realized from such disposition (or, in the case of a gift, the fair
market value of the shares so gifted at the time of the gift); provided, that
for purposes of clause (ii) above, clauses (b) and (c) of this definition of
“Award Benefits and Proceeds” only shall apply with respect to shares that
vested during the period beginning two years before and ending two years after
the termination of my employment.
 
5

--------------------------------------------------------------------------------


 
These provisions are subject to the limitations on the period for recoupment set
forth in the Policy and shall terminate in the event of a Change in Control.


 
 
  
Date
 
Associate Signature









FOR MSC INDUSTRIAL DIRECT CO., INC. USE ONLY


ACCEPTED BY MSC INDUSTRIAL DIRECT CO., INC.




By:
      
Name: Danielle Fox
   
Title: Sr. Compensation Analyst
             
Date:
   











6

--------------------------------------------------------------------------------

